Fourth Court of Appeals
                                San Antonio, Texas
                                        July 7, 2016

                                   No. 04-16-00336-CV

                       IN THE INTEREST OF M.S.M., A CHILD,
                                    Appellant

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014PA02012
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
      Appellant’s motion for extension of time to file notice of appeal is hereby GRANTED.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court